Name: Commission Decision No 2009/2000/ECSC of 22 September 2000 correcting Decision No 283/2000/ECSC imposing a definitive anti-dumping duty on imports of certain flat rolled products of iron or non-alloy steel, of a width of 600 mm or more, not clad, plated or coated, in coils, not further worked than hot-rolled, originating in Bulgaria, India, South Africa, Taiwan and the Federal Republic of Yugoslavia and accepting undertakings offered by certain exporting producers and terminating the proceeding concerning imports originating in Iran
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  technology and technical regulations;  cooperation policy;  iron, steel and other metal industries;  competition
 Date Published: 2000-09-23

 Avis juridique important|32000S2009Commission Decision No 2009/2000/ECSC of 22 September 2000 correcting Decision No 283/2000/ECSC imposing a definitive anti-dumping duty on imports of certain flat rolled products of iron or non-alloy steel, of a width of 600 mm or more, not clad, plated or coated, in coils, not further worked than hot-rolled, originating in Bulgaria, India, South Africa, Taiwan and the Federal Republic of Yugoslavia and accepting undertakings offered by certain exporting producers and terminating the proceeding concerning imports originating in Iran Official Journal L 240 , 23/09/2000 P. 0012 - 0013Commission Decision No 2009/2000/ECSCof 22 September 2000correcting Decision No 283/2000/ECSC imposing a definitive anti-dumping duty on imports of certain flat rolled products of iron or non-alloy steel, of a width of 600 mm or more, not clad, plated or coated, in coils, not further worked than hot-rolled, originating in Bulgaria, India, South Africa, Taiwan and the Federal Republic of Yugoslavia and accepting undertakings offered by certain exporting producers and terminating the proceeding concerning imports originating in IranTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community,Having regard to Commission Decision No 2277/96/ECSC of 28 November 1996 on protection against dumped imports from countries not members of the European Coal and Steel Community(1), as amended by Decision No 1000/1999/ECSC(2), and in particular Articles 8 and 9 thereof,After consulting the Advisory Committee,Whereas:(1) Commission Decision No 283/2000/ECSC(3) contained a number of inaccuracies as a result of inadvertent errors.(2) In order to rectify the inaccuracies, it is necessary to correct that Decision. Where the corrections lead to a lower rate of duty, they should apply retroactively,HAS ADOPTED THIS DECISION:Article 1Decision No 283/2000/ECSC is corrected as follows:1. In recital 34, in the line for China Steel Corp., "8,8 %" is replaced by "7,1 %".2. In recital 255, in the table:(a) the row for India is replaced by the following:">TABLE>"(b) the row for CSC is replaced by the following:">TABLE>"3. In Article 1(2) and Article 2(1), in the tables:"Steel Authority of India Limited, Ispat Bhavan, Integrated Office Complex, Lodhi Road, New Delhi - 110 0031"is replaced by:"The Steel Authority of India Limited, Central Marketing Organisation, Transport & Shipping Department, Ispat Bhawan 40, Jawaharlal Nehru Road, Calcutta - 700 071".4. In Article 1(2), the third column of the table is corrected as follows:(a) in the row for India, the rate of anti-dumping duty (%) for "all other companies" of "9" is replaced by "10,7";(b) in the row for Taiwan, the rate of anti-dumping duty (%) for "China Steel Corp., 1 Chung Kang Road, Hsiao Kang, Kaohsiung 81233" of "3,9" is replaced by "2,7".Article 2This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 1 point 1, point 2(b), point 3 and point 4(b) shall apply from 6 February 2000.This Decision shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 September 2000.For the CommissionPascal LamyMember of the Commission(1) OJ L 308, 29.11.1996, p. 11.(2) OJ L 122, 12.5.1999, p. 35.(3) OJ L 31, 5.2.2000, p. 15.